Citation Nr: 0930229	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee.

4.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to May 
1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied the 
Veteran's claim for increased ratings for residuals of his 
right and left knee injuries, each of which was rated at 20 
percent disabling.  In January 2007, the Board remanded the 
matter for further evidentiary development and adjudication.  
After undertaking additional notification and evidentiary 
development, the Appeals Management Center (AMC) re-
adjudicated the claims in January 2009.  The AMC denied 
increased ratings for residuals of right and left knee 
injuries, which had been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for lateral instability or subluxation, 
but awarded the Veteran separate disability ratings for 
arthritis of the knees, which had been identified as separate 
residuals of the service-connected injury, and assigned a 
separate 10 percent rating for each knee.  Given that the 
issues originally developed for the Board's review 
constituted claims for higher ratings for all residuals of 
knee injury, the Board finds that the ratings for arthritis 
that were recently assigned as part of the knee injury 
residuals are also now before the Board.  Reference in the 
decision below to the issues of entitlement to increased 
ratings for residuals of injury should be taken to mean all 
residuals other than arthritis and its symptoms as 
contemplated by the limitation-of-motion codes used to rate 
arthritis.




FINDINGS OF FACT

1.  The Veteran has normal ligamentous stability in each knee 
and does not experience subluxation.

2.  The Veteran's service-connected arthritis of the right 
knee is manifested by subjective complaints of pain on 
motion, swelling, fatigability, and crepitation; objective 
findings reflect disability tantamount to motion limited to 
110 degrees of flexion.

3.  The Veteran's service-connected arthritis of the left 
knee is manifested by subjective complaints of pain on 
motion, swelling, fatigability, and crepitation; objective 
findings reflect disability tantamount to motion limited to 
125 degrees of flexion.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
residuals of a right knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for a rating greater than 20 percent for 
residuals of a left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2008).

3.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2008).

4.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, during the pendency of the appeal.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

For an increased compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through February 2003 and March 2007 notice 
letters, the RO notified the Veteran of the legal criteria 
governing his claims and the evidence needed to support his 
claims.  Thereafter, the Veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the Veteran has 
received notice of the information and evidence needed to 
substantiate his claims and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that February 2003 and March 2007 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO 
notified the Veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  It also requested that 
the Veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned February 2003 and 
March 2007 letters.

Here, however, the duty to provide notice relating to the 
Veteran's claims for increased ratings was not fully 
satisfied pursuant to Vazquez-Flores, supra, prior to the 
initial unfavorable decision by the RO.  Preliminarily, the 
Board notes that the initial notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such, it 
does not take the form prescribed in that case.  
Nevertheless, lack of harm may be shown (1) when any defect 
was cured by actual knowledge on the part of the claimant; 
(2) when a reasonable person could be expected to understand 
from the notice what was needed; or (3) when a benefit could 
not have been awarded as a matter of law.  Id. at 887; see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board notes that prior to the initial adjudication of the 
claims, the RO sent the Veteran a letter in February 2003 
that requested that he provide evidence describing how his 
disabilities had increased in severity.  In addition, the 
Board sent the Veteran a notice letter in March 2007 
informing him that disability ratings are assigned based, in 
part, on the severity of symptoms and their impact on 
employment.  The March 2007 letter further requested that the 
Veteran submit evidence of the severity of his symptoms, 
including "statements from other individuals who are able to 
describe from their knowledge and personal observations in 
what manner [his] disability has become worse."  In 
addition, the Veteran was questioned about the effect of his 
disabilities on his daily life at the April 2003, December 
2004, and October 2008 VA examinations performed in 
association with his claims.  The Board thus finds that the 
notice provided in the February 2003 and March 2007 letters, 
along with the Veteran's responses to the questioning at the 
VA examinations regarding the effect of his disabilities on 
his daily life, show that the Veteran had actual knowledge 
that medical and lay evidence was required to show an 
increase in severity, including the impact on his daily life. 

The Board notes that, prior to the initial adjudication of 
the claims, VA did not provide the Veteran with specific 
notice of the criteria necessary for entitlement to higher 
disability ratings, as required by Vazquez-Flores, supra.  
The Board notes, however, that the Veteran was later given 
notice of the exact criteria on which his disabilities are 
rated via an April 2004 statement of the case.  Further, the 
Veteran was provided notice via the March 2007 notice letter 
that any disability rating would be determined by application 
of the ratings schedule and relevant diagnostic codes based 
on the extent and duration of the signs and symptoms of his 
disabilities and their impact on his employment.  See 
Vazquez-Flores, supra.  The ratings schedule is the sole 
mechanism by which a Veteran can be rated, excepting only 
referral for extra-schedular consideration and the provisions 
of special monthly compensation.  See 38 C.F.R. Part 4.  The 
Veteran was notified of the specific criteria of Diagnostic 
Code 5257, as well as those of Diagnostic Codes 5256, 5260, 
and 5261, in the statement of the case sent to him in April 
2004.

In light of the foregoing, the Board finds that, although the 
notice requirements of Vazquez-Flores were not timely met as 
contemplated by the Court, the administrative appeal process 
provided the Veteran with notice of the specific rating 
criteria, and it is apparent from the record that he 
understood those things relative to a claim for increase as 
contemplated by the Court in Vazquez-Flores.  The Board 
concludes that during the administrative appeal process the 
Veteran was provided the information necessary such that 
further action to provide additional notice would be merely 
duplicative of what has already transpired.  

The Board further finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
in connection with the issues on appeal.  The Veteran's 
treatment records from multiple VA facilities and from 
private treatment providers have been obtained and associated 
with the claims file, as have records of the Veteran's May 
2005 award of Social Security Administration (SSA) benefits.  
Additionally, the Veteran was provided VA examinations in 
April 2003, December 2004, and October 2008, the reports of 
which are of record.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case 
are adequate, as they are predicated on consideration of the 
private and VA medical records in the Veteran's claims file.  
The examination reports consider all of the pertinent 
evidence of record, to include the Veteran's private and VA 
treatment records and the statements of the Veteran, and 
document that the examiners conducted a full physical 
examination of the Veteran.  Although the Board acknowledges 
that the October 2008 examination report does not clearly 
document that the examiner employed a goniometer in measuring 
the Veteran's range of motion, the Board concludes that the 
report is in substantial compliance with the Board's January 
2007 remand.  In that connection, the Board notes that the 
October 2008 examiner specifically addressed the issues 
outlined in the Board's January 2007 remand, including pain, 
limitation of function, instability, and flare-ups.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.  Thus, the Board 
finds that VA has properly assisted the Veteran in obtaining 
any relevant evidence.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran contends that his service-connected residuals of 
right and left knee injuries are more disabling than what is 
reflected by the currently assigned 20 percent ratings.  He 
further contends that his service-connected arthritis of the 
knees-which has been separately rated by the RO as a 
compensable residual of bilateral knee injuries-is more 
disabling than what is reflected by the currently assigned 10 
percent ratings.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's range of motion, if 
feasible.  It was determined that such testing should yield 
sufficient information on any functional loss due to an 
orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 
(September 17, 2004), separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for limitation 
of flexion and limitation of extension of a single knee 
joint.

The relevant medical evidence consists of records of the 
Veteran's ongoing treatment at both VA and private medical 
facilities, as well as VA examinations conducted in April 
2003, December 2004, and October 2008.  Records of the 
Veteran's treatment at various VA facilities reflects that he 
has complained on multiple occasions of pain in his knees.  
Magnetic resonance imagery studies conducted in February 2002 
revealed a right meniscal tear; the Veteran has also been 
diagnosed with chondromalacia patella and arthritis 
bilaterally.  At a February 2003 orthopedic consultation, the 
Veteran complained of bilateral knee pain but denied 
swelling, giving out, or instability in the knees.  Physical 
examination at that time found the Veteran's range of motion 
to be from 0 to 130 degrees bilaterally, with tenderness and 
some crepitation, but no effusion or instability.  The 
Veteran was diagnosed at that time with arthritis of the 
knees with patellofemoral chondromalacia bilaterally.  
Further orthopedic treatment visits at VA facilities have 
found that the Veteran has pain in his knees and uses a cane 
and knee braces for walking but does not display effusion or 
instability in the knee joints.  At orthopedic appointments 
in March 2003 and August 2004, the Veteran was found to have 
a full range of motion of both knees with crepitus on 
movement but no instability.  He was again seen for 
complaints of knee pain in January 2006, at which time he 
also complained of giving-away type weakness.  He was noted 
to have questionable instability at that time.

Private medical records document that the Veteran underwent 
surgery in March 2006 to repair a torn medial meniscus of the 
right knee.  Under anesthesia, the Veteran was found to have 
a range of motion of the right knee from 0 to 120 degrees, 
with some crepitation and effusion noted.  No instability was 
found in the joint.  

Report of the April 2003 VA medical examination reflects that 
the Veteran complained of bilateral knee pain requiring the 
use of a cane and braces.  The Veteran reported particular 
difficulty with prolonged standing, walking, and climbing and 
noted that he experiences pain, stiffness, and occasional 
swelling and fatigability in the knees.  Physical examination 
revealed pain, soreness, tenderness, and crepitation of the 
knees with movement.  Range of motion was from 0 to 140 
degrees on the right knee with moderate to moderately severe 
pain throughout the range of motion.  Range of motion of the 
left knee was from 0 to 130 degrees with moderate pain.  
Crepitation was also noted bilaterally; the examiner found no 
swelling, effusion, or instability in either knee.  The 
examiner diagnosed the Veteran with bilateral postoperative 
patellofemoral syndrome.  

Report of the December 2004 VA examination reflects that the 
examiner acknowledged the Veteran's prior knee surgeries.  
The Veteran was noted to ambulate with a cane and knee braces 
on both knees and to complain that he was able to stand for 
only about 10 minutes at a time.  The Veteran complained of 
pain, weakness, stiffness, swelling, and fatigability of the 
joints and stated that repetitive use caused occasional 
flare-ups.  The examiner noted that the Veteran was not 
working at the time but was attending classes to learn a more 
sedentary occupation.  Physical examination found that the 
Veteran had pain, aching, soreness, and crepitation 
bilaterally on motion, with a range of motion without pain of 
0 to 110 degrees on the right and 0 to 140 degrees on the 
left.  The examiner noted that repetition increased the 
Veteran's knee pain, soreness, tenderness, and fatigability, 
but did not further limit his range of motion.  No 
instability, effusion, guarding, or ankylosis was found in 
either knee.  The examiner diagnosed the Veteran with 
residual post-operative chondromalacia patella and internal 
derangement bilaterally.  

Report of the October 2008 VA examination reflects the 
Veteran's complaints of persistent pain, weakness, stiffness, 
fatigability, and give-away type weakness in both knees.  The 
examiner noted, however, that the Veteran did not complain of 
swelling in the knees.  The examiner further observed that 
the Veteran used a cane and braces on both knees and had 
difficulty on prolonged standing, climbing, squatting, and 
crawling.  Physical examination revealed that the Veteran's 
range of motion was from 0 to 130 degrees in the right knee 
and from 0 to 125 degrees in the left.  The examiner noted 
pain and crepitation throughout the range of motion 
bilaterally.  The examiner further noted that repetitive 
motion in the knees caused aching, pain, soreness, and 
fatigability, but did not decrease the range of motion.  The 
examiner noted no instability in either knee.  Radiological 
examination revealed degenerative changes in the knees, and 
the examiner diagnosed the Veteran with post-operative injury 
with patellofemoral syndrome and arthritis bilaterally.

In its June 2003 rating decision, the RO denied the Veteran's 
claims for increased ratings for residuals of right and left 
knee injuries, continuing the 20 percent evaluation for both 
disabilities in accordance with the criteria set forth in the 
rating schedule.  In doing so, the RO evaluated the Veteran's 
service-connected residuals of right and left knee injuries 
under Diagnostic Code 5257, governing evaluation of recurrent 
subluxation and lateral instability of the knee.  38 C.F.R. § 
4.71a.  The Board will thus consider the Veteran's residuals 
of right and left knee injuries under Diagnostic Code 5257.  
Under that Diagnostic Code, which evaluates recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted for moderate impairment, and a 30 percent rating is 
warranted for severe impairment.  

Upon review of the relevant medical evidence, the Board finds 
that a higher rating is not warranted for the Veteran's 
residuals of right and left knee injuries.  Although the RO 
has used Diagnostic Code 5257 in awarding 20 percent ratings, 
the examiners have failed to find evidence of any instability 
or subluxation in the Veteran's knees, and with the exception 
of one treatment visit in January 2006, the Veteran has not 
complained of instability in the knees.  Therefore, the Board 
does not find that a rating higher than 20 percent is 
warranted on account of lateral instability or subluxation.  
In so finding, the Board acknowledges that it is established 
that Diagnostic Code 5257 relates to lateral instability and 
subluxation only and may not be used to evaluate other 
symptoms, such as pain or limited motion, from which a 
claimant may suffer.  See VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998).  General Counsel precedent 
opinions provide guidance on when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Diagnostic Code 5257 for 
subluxation or instability, suggesting that separate 
compensable ratings may be assigned when limitation of knee 
motion is compensable or when there is radiological evidence 
of arthritis together with a finding of painful motion.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  As the Veteran's symptoms of pain, fatigability, 
stiffness, and swelling are evaluated as part of his service-
connected arthritis of the right and left knees, discussed 
below, to also evaluate the same symptoms under Diagnostic 
Code 5257 would be pyramiding, which is prohibited by 38 
C.F.R. § 4.14 (2008).  See id.

Turning to an analysis of the Veteran's service-connected 
arthritis of the right and left knees, the Board first notes 
that the Veteran was granted service connection for arthritis 
of the knees via a January 2009 rating decision, in which the 
RO found that the Veteran displayed compensable disability 
due to arthritis of the knees, separate from the other 
residuals of right and left knee injuries rated under 
Diagnostic Code 5257.  Under Diagnostic Code 5010, arthritis 
due to trauma is to be rated for degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a (2008).  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2008).  Furthermore, 
under Diagnostic Code 5003, in the absence of limitation of 
motion, arthritis is rated as 10 percent disabling with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, and 20 percent disabling with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more major joint groups, with occasional incapacitating 
exacerbations.  

Here, the medical evidence reflects that the Veteran has 
complained of pain, fatigability, stiffness, and swelling in 
the knees, which problems are exacerbated by prolonged 
standing and walking up stairs.  The VA examination reports 
reflect the Veteran's reported history of pain, swelling, 
fatigability, and stiffness, and the April 2003 and October 
2008 examiners noted that the Veteran had pain on range of 
motion of both knees.  The Board notes, however, that 
although the Veteran was found to have pain throughout the 
range of motion, both the April 2003 and October 2008 VA 
examiners noted that the Veteran's range of motion was not 
limited further by repetition of motion.  In that connection, 
the Board notes specifically that at the April 2003 VA 
examination, the Veteran was found to have range of motion of 
0 to 140 degrees on the right, with moderate to moderately 
severe pain through the range of motion, and from 0 to 130 
degrees on the left with moderate pain throughout.  At his 
December 2004 VA examination, the Veteran's range of motion 
was from 0 to 110 degrees on the right and from 0 to 140 
degrees on the left.  Similarly, at his October 2008 VA 
examination, the Veteran displayed range of motion of 0 to 
130 degrees on the right and 0 to 125 degrees on the left 
with pain throughout.

Upon consideration of the relevant medical evidence, the 
Board does not find that the clinical evidence supports a 
higher rating for arthritis of either knee under Diagnostic 
Codes 5010 and 5003.  Specifically, the Board finds that the 
clinical evidence does not suggest, even when functional loss 
due to pain is considered, that the Veteran's arthritis of 
the right and left knees is so disabling as to approximate 
the level of impairment required for the assignment of a 
rating greater than the current 10 percent.  In reaching this 
decision, the Board acknowledges that the Veteran has been 
noted on multiple occasions to have pain on motion in both 
his knees.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010; DeLuca, 8 Vet. App. at 204-7.  
However, as will be discussed further below, the Board 
observes that range of motion testing consistently shows that 
the Veteran's flexion and extension levels do not result in a 
compensable level of disability.  As noted above, on 
examination the Veteran had, at worst, flexion limited to 110 
degrees on the right side and limited to 125 degrees on the 
left side, which does not approximate the compensable levels 
(flexion limited to 45 degrees or extension limited to 10 
degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  The April 2003 and October 2008 
examiners clearly reported that, although the Veteran 
experienced increased pain on repetition, there was no 
additional limitation of motion on repetitive use.  The Board 
notes in particular that, in the absence of incapacitating 
exacerbations, the highest rating available for arthritis of 
major joints such as the knees under Diagnostic Code 5003 is 
10 percent.  Although the medical evidence reflects that the 
Veteran suffers from pain on motion in his knees, there is no 
evidence to suggest that he has ever had incapacitating 
exacerbations of his arthritis of the right and left knees.  
Thus, even with flare-ups of pain during activity, the Board 
concludes that arthritis of the Veteran's knees is not so 
disabling as to approximate the level of impairment required 
for assignment of a higher rating under the limitation-of-
motion criteria.  In short, there is no suggestion in the 
record that the Veteran's functional losses due to problems 
such as pain or flare-ups equate to limitation of motion such 
that a higher rating could be assigned for arthritis of the 
knees under Diagnostic Code 5003.

The Board will also consider whether the Veteran's service-
connected arthritis of the knees would warrant a higher 
rating under any other Diagnostic Code.  In that connection, 
under Diagnostic Code 5260, a 10 percent disability rating is 
warranted if flexion is limited to 45 degrees, a 20 percent 
disability rating if flexion is limited to 30 degrees, and a 
30 percent disability rating if flexion is limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension under Diagnostic Code 5261 is rated 
10 percent disabling if extension is limited to 10 degrees, 
20 percent disabling if extension is limited to 15 degrees, 
30 percent disabling if extension is limited to 20 degrees, 
40 percent disabling if extension is limited to 30 degrees, 
and 50 percent disabling if extension is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board concludes that the evidence does not support 
separate ratings for limitation of flexion under Diagnostic 
Code 5260 or for limitation of extension under Diagnostic 
Code 5261.  As noted above, VA examinations and VA treatment 
records show that the Veteran's range of motion of the right 
knee has been no worse than flexion limited to 110 degrees, 
and his left knee has been no worse than flexion limited to 
125 degrees on active, passive, and repetitive range of 
motion.  There has been no limitation of extension on either 
side.  As such, neither VA examination reports nor treatment 
records have revealed limitation of flexion or extension of 
either knee sufficiently restricted to warrant a compensable 
rating under Diagnostic Codes 5260 or 6261.  As the 
functional impact of the Veteran's bilateral knee 
disabilities have been considered by the examiners and the 
ratings currently assigned as discussed above, no higher 
rating is warranted under Diagnostic Codes 5260 or 5261.

The Board has considered the Veteran's and his 
representative's contentions with regard to his claims for 
higher ratings for his service-connected knee disabilities.  
While the Board does not doubt the sincerity of the Veteran's 
belief that his disabilities are more severely disabling than 
reflected in the current ratings, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
such as the severity of a current disability as evaluated in 
the context of the rating criteria.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In addition to the assigned ratings for lateral instability 
or subluxation and for arthritis of the knees, the Board must 
also consider the possible assignment of separate evaluations 
for separate and distinct symptomatology of any other 
residuals of the injuries.  This is so to the extent that 
none of the symptomatology justifying an evaluation under a 
different diagnostic code duplicates or overlaps with the 
symptomatology justifying the 20 percent or 10 percent 
ratings under Diagnostic Codes 5257 and 5010-5003.  See 
38 C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  An evaluation of the same disability 
impairment under another diagnostic code is pyramiding, which 
is to be avoided.  See 38 C.F.R. § 4.14 (2008).

With respect to scarring resulting from the Veteran's 
multiple knee surgeries, an August 2004 treatment note from 
the Wade Park VAMC reflects that the Veteran was found to 
have "no surgical scars" resulting from the multiple 
surgeries the Veteran claims to have had to address his knee 
disabilities.  At the December 2004 VA examination, the 
Veteran was noted to have "multiple scars from arthroscopic 
surgery," but the scars were not noted to be painful or 
sensitive.  Private records from the Veteran's March 2006 
knee surgery do not reflect any problems with scarring from 
the surgery, and subsequent records from the Veteran's 
ongoing treatment at the VAMC are silent as to any pain or 
other problems with his surgical scars.  Similarly, the 
Veteran has not complained at any time, to either his private 
or VA treatment providers or in statements to the RO, that he 
has pain, sensitivity, or any other problems with any 
surgical scars.  

In the Veteran's case, his surgical scars are not of such a 
severe nature to combine with the other residuals of knee 
injuries and arthritis of the knees to warrant a higher 
rating under either Diagnostic Code 5257 or Diagnostic 
Codes 5003 and 5010.  For instance, adhesion of the scar to 
bone is not shown.  Further, neither the Veteran's VA 
examiners nor his treatment providers have at any time 
indicated that any scar showed pain, tenderness, or 
sensitivity to palpation.  Diagnostic Code 7804 allows for a 
10 percent rating for a superficial scar that is painful on 
examination.  See 38 C.F.R. § 4.118 (2008).  Absent a showing 
of pain on examination, a separate 10 percent rating is not 
warranted.  Additionally, other criteria for a compensable 
rating based on symptoms due to scarring are not met.  There 
is no indication of instability of any scar; there is no 
indication of underlying soft tissue damage associated with 
any scar; and there is no indication that the scarring covers 
an area of 929 square centimeters or greater.  38 C.F.R. 
§ 4.118.  Moreover, no scar has affected function.  Id.  

(While the case was in remand status, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. 
Reg. 54,708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for 
application in his case.  The Board notes that the amendment 
allows for a Veteran to request a review of a scar disability 
under the revised criteria irrespective of whether the 
Veteran's disability has increased since the last review, but 
no such request has been made.  Id.)

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time have the disabilities under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected knee problems otherwise 
have rendered impractical the application of the regular 
schedular standards.  To that end, the Board notes that in 
his August 2003 notice of disagreement, the Veteran 
specifically stated that he did not believe he was totally 
disabled due to his service-connected knee disabilities.  
Further, the evidence reflects that, although he is not 
working, the Veteran is currently attending classes to learn 
a trade more suited to his current condition.  Thus, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2008).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claims that is not contemplated by the 
rating schedule.  The very symptoms the Veteran experiences 
are contemplated by the rating schedule.  Thun v. Peake, 22 
Vet. App. 111 (2008).  As a result, the Board concludes that 
a remand to the RO for referral of the rating issues to the 
VA Central Office for consideration of extra-schedular 
evaluation is not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected residuals of right and left knee 
injuries warrant a rating of no more than 20 percent under 
Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (2008).  The Board further finds that 
the Veteran's service-connected arthritis of the knees 
warrants a rating of no more than 10 percent for each knee.  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010 (2008).  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating under Diagnostic Code 5257 
for residuals of injury to the right knee is denied.

Entitlement to an increased rating under Diagnostic Code 5257 
for residuals of injury to the left knee is denied.

Entitlement to an increased rating for arthritis of the right 
knee is denied.

Entitlement to an increased rating for arthritis of the left 
knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


